Citation Nr: 0918028	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-37 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shell fragment wound of the groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active service from May 1943 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran and his daughter testified before the undersigned 
Veterans Law Judge in a hearing at the RO in February 2008.  
A transcript of that hearing is of record.

The Board issued a decision in April 2008 denying entitlement 
to an earlier effective date for service connection for 
residuals of a shell fragment wound of the groin; at that 
time, the Board also remanded the issue of entitlement to a 
higher initial evaluation for the residuals of a shall 
fragment wound of the groin further development.  The case 
has since been returned to the Board for further appellate 
action on the initial rating issue.

In August 2008 the Veteran filed a Motion for Reconsideration 
in regard to the Board's denial of an earlier effective date 
for service connection for residuals of a shell fragment 
wound of the groin.  A Deputy Vice Chairman of the Board 
reviewed the decision and advised the Veteran in November 
2008 that the Board's decision contained no obvious error and 
that his Motion for Reconsideration was accordingly denied.  
Therefore, the single remaining issue before the Board is the 
initial rating issue.

In May 2009 the Veteran presented additional evidence to the 
Board in the form of treatment records, insurance records and 
previous correspondence to and from VA.  The documents 
pertaining to the issue on appeal are duplicative of evidence 
already of record and previously considered by the 
originating agency.  A remand for consideration of the 
evidence by the originating agency is accordingly not 
required.

The Veteran's correspondence to the Board in May 2009 argues 
for an effective date of service connection for a groin 
injury prior to February 19, 2004.  As noted above, the 
Board's action in April 2008 denied an earlier effective 
date, and reconsideration of that motion was denied.  The 
Board accordingly refers the issue of whether new and 
material evidence has been received to reopen a previously-
denied claim to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's residuals of a shell fragment wound of the 
groin are manifested by a moderate injury of Muscle Group XV.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound of the groin 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.56, 4.73 Diagnostic Code 5315 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to an initial rating in excess 
of 10 percent for the service-connected residuals of a shell 
fragment wound of the groin.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided the required 
notice, to include notice concerning the effective-date 
element of the claim, through letters sent in November 2006.  
Although this letter was sent after the initial adjudication 
of the claim, the Board finds there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice, the originating agency readjudicated the 
claim based on all evidence of record prior to the 
recertification of the appeal.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  In this regard, 
the Board notes that service treatment records (STRs) and VA 
and non-VA outpatient records were obtained, and the Veteran 
was afforded an appropriate VA examination in response to the 
Board's remand.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim, and the Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

Gunshot wounds or shell fragment wounds are rated as muscle 
injuries under 38 C.F.R. §§ 4.56 and 4.73; scars associated 
with such wounds are separately evaluated under 38 C.F.R. 
§ 4.118 (2008).  

When rating muscle injuries, a through-and-through injury 
with muscle damage shall be rated as no less than a moderate 
injury for each group of muscles damaged. For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(b)(c).

Under the applicable Diagnostic Codes, the classification of 
muscle injuries as "slight," "moderate," "moderately 
severe" or "severe" is made under the following criteria.

A "slight" disability is characterized as a simple wound of 
the muscle without debridement or infection.  Historically, 
service department records reflect a superficial wound with 
brief treatment and return to duty; the wound healed with 
good functional results, with no cardinal signs or symptoms 
of muscle disability as defined above.  Objective findings 
are minimal scar; no evidence of fascial defect, atrophy or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

A "moderate" disability is characterized as a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Historically, service 
department records or other evidence of in-service treatment 
for the wound and records show consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
as defined above, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings are 
entrance and (if present) exit scars, small or linear, 
indicating short track of the missile through muscle tissue; 
and, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability is characterized as a 
through-and-through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring.  Historically, service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings are entrance and (if present) exit scars, indicating 
track of the missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared to 
the sound side; tests of strength and endurance compared to 
the sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

A "severe" disability is characterized as a through-and-
through or deep penetrating wound due to high-velocity 
missile or multiple low-velocity missiles, or large or 
multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Historically, service 
department record or other evidence shows hospitalization for 
a prolonged period for treatment of the wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above, worse than those shown for 
"moderately severe" muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings are ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area; muscles swell and 
harden abnormally in contraction; tests of strength, 
endurance, or coordinated movements compared to the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of "severe" muscle 
disability.  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups 
noting the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projective.  38 C.F.R. § 4.56(d)(4).    
  
Muscle injuries specifically to the pelvic girdle and thigh 
are rated under the criteria of 38 C.F.R. § 4.73, Diagnostic 
Codes 5313 through 5318.  The originating agency has rated 
the disability under Diagnostic Code 5316 as an injury to 
Muscle Group XVI, although as noted below Diagnostic Code 
5315 (Muscle Group XV) is more appropriate.  Under both 
diagnostic codes, a rating of 10 percent is assignable for 
moderate injury.  A rating of 20 percent is assignable for 
moderately severe injury to Muscle Group XV.  A rating of 30 
percent is assignable for moderately severe injury to Muscle 
Group XVI or severe injury to Muscle Group XV.  A rating of 
40 percent is assignable for severe injury to Muscle Group 
XVI.

Scars other than the face, neck or hands are rated under the 
criteria of 38 C.F.R. § 4.118, Diagnostic Codes 7801 thorough 
7805.  As explained in detail below, the Veteran does not 
have a scar on the groin, so separate disability rating for 
scars is not for application.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. 

The Veteran was granted service connection for the residuals 
of a shell fragment wound of the groin, effective from 
February 19, 2004.  

Service personnel records show the Veteran served during 
World War II as a clerk-typist; he did not serve overseas.  
The Veteran contends he received a shrapnel or bullet wound 
of the right shoulder while undergoing training, and that the 
fragment(s) subsequently migrated to his groin.  STRs show no 
indication of any shrapnel wound.  The Veteran's report of 
physical examination at the time of discharge shows no 
genitourinary or musculoskeletal defect, and shows no scars; 
the examination report states there was no wound, injury or 
disease incurred in line of duty.  However, the RO granted 
service connection apparently based on the premise that 
shrapnel in the groin could only have been incurred during 
service.

There is no indication of any post-service complaint of or 
treatment for residuals of a groin wound.  The veteran 
complained at Doctors Hospital of Sarasota of pain in the 
right pelvic area in April 2001, and of pain in the chest and 
groin in July 2001; the impression was chronic urinary 
incontinence and osteoarthritis.  

Private treatment records include an X-ray study from 
Sarasota Memorial Healthcare System dated in December 2003 
showing three foreign metallic objects, two of which 
overlayed the scrotum and one of which overlayed the proximal 
left thigh.  Presence of shrapnel fragments was confirmed by 
a VA urologist in April 2005

The Veteran presented to the VA urology clinic in December 
2004 because he had been advised by his private healthcare 
providers of a metallic fragment in his scrotum, for which he 
wanted service connection.  The clinician noted the Veteran 
was evasive and was currently being medicated for memory 
problems, but on further questioning the Veteran admitted his 
private physician advised him not to seek surgical 
intervention because it was not a problem.  The clinician 
noted that no such fragment had been identified in VA X-rays 
to date (VA X-rays n November 2004 showed degenerative 
changes in the hips bilaterally and in the lower lumbar spine 
but did not show metallic fragments) but recommended that an 
ultrasound diagnostic be performed.

In March 2005 the Veteran again presented to the VA urologist 
and complained of having lived for years with groin and thigh 
pain due to shrapnel.  In April 2005 the VA urologist updated 
the review of the VA X-rays from November 2004 to show that 
the studies did appear to show metal fragments.

A VA ultrasound of the testicles in May 2005 showed possible 
small pieces of shrapnel, a small epididymal cyst on the 
right and a varicocele on the left.  Another VA ultrasound of 
the testicles and scrotum in May 2006 showed an impression of 
several bright images in the right testicle probably 
corresponding to the clinical history of residual shrapnel, 
as well as right epididymal cysts, bilateral hydroceles and 
left varicoceles.
 
VA treatment records from May-September 2006 show the Veteran 
presented with complaint of chronic groin pain and scrotal 
pain; he also complained of having urinary incontinence since 
a private trans-urethral resection of the prostate (TURP) 20 
or 30 years previously.  Clinical examination of the 
genitalia revealed an old prosthetic urethral sphincter 
device but did not show any swelling or tenderness of either 
the groin or the scrotum.  The clinical impression was 
urinary incontinence and questionable sphincter incontinence 
as a result of TURP, and urgency incontinence possibly due to 
longstanding prostatism.

The Veteran had a VA history and physical (H&P) examination 
in September 2006.  Examination of the genitalia was 
significant for a foreign object thought to be the prosthetic 
urethral sphincter device; there was no swelling or 
tenderness.  The examination report is silent in regard to 
groin pain.  

The Veteran called the VA medical center in September 2007 to 
complain of burning pain in the groin and upper thighs; he 
agreed to defer treatment until his annual examination a few 
days later.  During that examination, performed in September 
2007, he complained of constant groin pain although the 
examiner noted the Veteran was sitting comfortably and not 
demonstrating a pained expression.  Examination of the pelvic 
area showed no groin adenopathy or tenderness, old well-
healed bilateral hernia scars, a plastic glove over the penis 
(for control of urinary incontinence), and scrotum with a 
prosthesis part palpated and no tenderness or erythema. 
   
The Veteran had a VA annual examination in November 2007 in 
which he reported chronic groin pain and chronic left 
shoulder pain secondary to a shrapnel injury, described as a 
dull and aching pain.  The report is silent in regard to 
clinical observation of symptoms.

The Veteran testified before the Board in February 2008 that 
he was wounded in the left shoulder during training at Fort 
Bragg, North Carolina by shell or bullet fragments while he 
was low-crawling beneath live fire.  Over the years, the 
fragments traveled from the shoulder to the groin and have 
caused him pain in the groin as well as instability when 
walking.

The Veteran had a VA examination in December 2008 during 
which he reported he was wounded by shrapnel in the left 
shoulder; over the course of time the shrapnel had migrated 
to the groin.  He began to experience groin pain in the 1950s 
and has been diagnosed with degenerative disease of both 
hips.  Pain is aggravated by walking or standing and is now 
almost constant.  The Veteran denied flare-ups.  There were 
no occupational effects after the Veteran began performing 
sedentary duties; he is now retired.  Daily activities are 
affected in that he cannot stand for long periods, cannot 
walk for long distances and uses a walker.  Examination 
showed muscle strength and function of 4/5 in the hips and 
knees; there were no scar and no tissue loss or deformity.  
There was no associated bone, joint or nerve damage, and no 
additional limitation in muscle function following repetitive 
use.  Examination of the genitalia showed no scrotal 
tenderness, scars or masses.  The examiner's impression was 
hip muscle injury with residuals. 

The originating agency rated the injury under Diagnostic Code 
5316 (Muscle Group XVI), which is appropriate for injuries to 
the psoas, iliacus and pectineus muscles of the pectoral 
girdle group.  The medical evidence above clearly shows the 
shell fragments are located in the scrotum (no muscle group) 
and in the proximal left thigh; injuries to the mesial thigh 
group are appropriately rated under Diagnostic Code 5315.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology; any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board will utilize Diagnostic Code 5315 for evaluation 
because it is shown by medical evidence to be more 
appropriate than Diagnostic Code 5316.  There is no prejudice 
to the Veteran thereby, as both diagnostic codes assign a 10 
percent rating for "moderate" disability, and as noted 
below the Veteran is not shown to have more than a moderate 
disability.

On review, the medical evidence above shows a "moderate" 
disability.  Although there is no reference to treatment in 
service, and no evidence of a through-and-through or deep 
penetrating wound of the groin area, the RO has accepted that 
metallic fragments migrated to the groin from elsewhere in 
the body.  The Veteran asserts having consistently complained 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly weakness and pain.  Objective 
findings show loss of power or lowered threshold of fatigue, 
although there is no indication of deep fascia or muscle 
substance or impairment of muscle tonus.  Under the rating 
criteria, a "moderate" disability of either Muscle Group XV 
or Muscle Group XVI is rated as 10 percent disabling.

A rating higher than 10 percent under any applicable 
diagnostic code requires that the disability more nearly 
approximate "moderately severe" disability, which is 
characterized as a through-and-through or deep penetrating 
wound by a small high-velocity missile or large low-velocity 
missile with debridement, prolonged infection or sloughing of 
soft parts, and intermuscular scarring; none of this is shown 
in the record.  There are also no objective findings 
commensurate with a "moderately severe" level of disability 
(entrance and exit scars indicating track of the missile 
through one or more muscle groups, and no indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles).  

VA must consider all favorable lay evidence of record.  38 
U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence offered by 
the Veteran, including his correspondence and his testimony 
before the Board in which he asserted he has chronic pain and 
weakness due to the groin injury.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Even 
affording the Veteran full competence and credibility, 
however, the symptoms he describes more closely approximate 
the criteria for the currently assigned 10 percent rating.  
The Veteran has not asserted - and the evidence does not show 
- that he has a groin injury that more closely approximates a 
moderately severe muscle injury.  He has also not asserted, 
and the evidence does not show, that he has a scar or 
neurological disorder of the groin residual to the shell 
fragment wound for which separate rating should be 
considered.    

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

An initial rating higher than 10 percent for residuals of a 
shell fragment wound of the groin is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


